—In a proceeding for judicial settlement of an estate and an estate trust, the petitioner Peter R. Epstein appeals from an order of the Surrogate’s Court, Queens County (Nahman, S.), dated August 4, 1999, which denied his motion for partial summary judgment dismissing objections to his account as executor and trustee.
Ordered that the order is affirmed, with costs.
Contrary to the petitioner’s contention, the respondent Sonia Mauthner had standing to object to the accountings filed by the petitioner, since she was a contingent remainderman with an interest subject to a condition precedent (see, Benjamin v Morgan Guar. Trust Co., 163 AD2d 135; Matter of Morse, 177 Misc 2d 43; see also, Matter of Webb, 194 App Div 915). Moreover, the determination as to whether a fiduciary’s conduct measures up to the appropriate standards of prudence, vigilance, and care is generally an issue to be determined by the trier of fact (see, Matter of Donner, 82 NY2d 574; Matter of Hubbell, 302 NY 246; Matter of Janes, 223 AD2d 20; Matter of Yarm, 119 AD2d 754).
In light of these findings, the petitioner’s remaining contentions need not be addressed. O’Brien, J. P., Thompson, S. Miller and Feuerstein, JJ., concur.